Name: Council Regulation (EC) No 1173/95 of 22 May 1995 amending, for the sixteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 25. 5. 95 TEN Official Journal of the European Communities No L 118/15 COUNCIL REGULATION (EC) No 1173/95 of 22 May 1995 amending, for the sixteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources Whereas one of these criteria is the restriction of engine power and it is now necessary, in ortder to enforce compliance with the criterion, to ban beam trawlers whose engine power exceeds the levels authorized in Article 9 (3) and (4) after they have been entered on the list for fishing in the fishing area referred to in that Article ; Whereas Regulation (EEC) No 3094/86 should therefore be amended, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, under Articles 2 and 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), the Council must adopt, in the light of available scientific opinion, the conservation measures needed to guarantee the rational and responsible exploitation of living marine aquatic resources on a sustainable basis ; whereas, to this end, the Council may establish technical measures regarding fishing gear and methods of using it ; Whereas it is necessary to define principles and certain procedures for establishing these technical measures at Community level, so that each Member State can manage fishing activities in the maritime waters under its jurisdic ­ tion or sovereignty ; Whereas Regulation (EEC) No 3094/86 (4) lays down the general technical rules for catching and landing biological resources in the waters which it defines ; Whereas under Article 9 (3) and (4) of Regulation (EEC) No 3094/86, only Community beam trawlers meeting certain criteria may be entered on a list authorizing them to fish in the flatfish protected area ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be inserted in Article 9 of Regulation (EEC) No 3094/86 : '4 (a). Fishing vessels which do not satisfy the criteria permitting them to be entered on the lists established pursuant to paragraphs 3 and 4 shall be forbidden to engage in the fishing activities referred to in those paragraphs.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1995. For the Council The President A. MADELIN (') OJ No C 348, 9. 12. 1994, p. 7. (2) OJ No C 56, 6. 3. 1995. (J) OJ No L 389, 31 . 12. 1992, p. 1 . (4) OJ No L 288, 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1796/94 (OJ No L 187, 22, 7. 1994, p. 1 ).